                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                            February 03, 2020
                      UN ITED STA TES D ISTR IC T C O U RT
                                                                            David J. Bradley, Clerk
                       SO UT H ER N DISTR ICT O F TEX A S
                          C O RPUS C H RISTI DIV ISIO N

UNITED STA TES O F A M ER ICA ,
 Plaintiff/Respondent,

      V.                                            CR IM IN A L NO .2:18-285
                                                    CIV IL N O .2:19-229
GA RY R EED M ASSEY,                     j
 Defendant/M ovant.

                      M EM O RA ND UM O PIN IO N & O R D ER

      Defendant/M ovant G ary Reed M assey filed a m otion to vacate, set aside, or

correctsentence pursuantto l8 U.S.C.j 2255 (D.E.32),to which the United States of
America (the '-Government--) responded (D.E.41).For the reasons set forth below,
M ovant'sj2255 motion isdenied.
L BA C K G RO U N D

      On M ay l5,2018,M ovantpled guilty to bank robbery in violation ofl8 U.S.C.j
2ll3(a).He was offkred the Governm ent's standard written plea agreement,which he
rejected.M inute Entry M ay l5,2018.The Courtfbund thathewascompetentto entera
plea,aw are ofthe nature ofthe charges againsthim and thc consequences ofentering a

plea,and thathe m ade a know ing and voluntary plea supported by an independentbasis

in factcontaining each ofthe eleluentsofthe charged offense.D .E.14.15.

      The Presentence lnvestigation Report(PSR)assigned a base offense levelof20.
and 2 levels were added underU.S.S.G.j 2B3.1(b)(1)because property ofa financial
institution was taken.PSR.D.E.l9 j'j 20.2l.Despite pleading guilty,M ovantdid not

reeeive a three-leveladjustmenttbr acceptance ofresponsibility underU.S.S.G.j 3E1.1
because, while he was in custody of the Coastal Bend D etention Center aw aiting

senteneing.he destroyed property and engaged in threats tow ardscorrections staffon six

separate occasions,fourofwhich occurred afterhe pled guilty.f#.jj 27,40-45.1The
PSR also reported that M ovant stated he suffered f'
                                                   rom interm ittent explosive disorder,

post-traumatic stressdisorder,and anxiety.1d.j 57.M edicalrecordsatthetime indicated
thatM ovantw asbeing adm inistered Prozac form ood stability,K lonopin foranxiety,the

antidepressantEscitalopram Oxalate,and theantipsychoticm edication Risperidone.f#.j
59.

        Defense counselfiled written objectionsto the PSR,arguing thatM ovantshould
not be denied acceptance of responsibility because the allegations of crim inal conduct

while in custody were m erely allegations,and no crim inalcharges against M ovantwere

evcrpursued.D .E.18.Probation responded thatw hile M ovant's actions did notresultin

crim inal charges, each incident nonetheless constituted crim inal conduct and was

acknowledged by s4ovant and handled adm inistratively. D .E. 20. The Governm ent

responded atsentencing thatcrim inalchargesneed notbe filed because M ovantdisrupted

governm entfunction based on the am ountofdam age done,the num ber oftim es M ovant

had to be extracted from his cellby corrections staff,and the follow -up investigation by

t11e        M arshals Service,citing U.S.S.G. j 5K2.7.2 The Court overruled M ovant's

        1. --Entl'
                 y of a plea ofguilty prior to the com m encem ent of trialcom bined with truthfully adm itting the
conductcomprising the offense ofconviction,and truthfully adm itting ornotfalsely denying any additionalrelevant
conduct . . . may be outweighed by conduct of the defendant that is inconsistent w ith such acceptance of
responsibility-'-U .S.S.G.j3E1.l-clnt.n.3.
         2. '-lfthe defcndant's conductresulted in a signifscantdisruption ofa governmentalfunction,the courtm ay
increase the sentence above the authorized guideline range to retlectthe nature and extentofthe disruption and the
importanceofthegovernmentalfunction affected.Departurefrom theguidelinesordinarily wouldnotbejustified
objectionatsentencingandadoptedthePSR withoutchange.W ithabaseoffenselevelof
22 and a crim inal history categol'y of 111,his advisory Guideline sentencing range w as

51-63 m onths'im prisonm ent.The Courtultim ately sentenced M ovantto 5l m onths,the

low estend ofhisG uidelines.

        The Courtthen inform ed M ovantthathe had the rightto file an appealw ithin 14

daysand thathe needed to advise his attorney ifhe w ished to appeal.10/4/2018 Sent.Tr.,

D.E.39 at l1:17-22.A fterthe Courtadm onished M ovantregarding his appellate rights,

defense counselasked the Court for a m om ent to confirm that M ovantunderstood his

sentence because,as Movanttold the Court,tt1justspaced out.Sorry.''ld.at 11:24-
12:13.M ovantthen affirm ed to the Courtthathe understood hissentence./#.at 12:14-l6.

Recognizing that M ovant's --m ental health issues need to be addressed prim arily,''the

Court recom m ended that M ovant be placed in a facility that offers a m ental health

program and services.1d.at 13:7*
                               ,D.E.30,p.2.

        Judgm ent was entered on O ctober l9,2018.M ovant did notappeal.He filed the

presentm otion on July 31,2019.ltistim ely.

II.M O V AN T'S A LLEG A TIO N S

        M ovant'sj2255m otion raisesasingleground forrelief'
                                                           .
                During m y plea negotiation process 1 w as advised by m y
                attorney thatlwould receive a three (3)pointsdeduction for
                3E1.1 (accepting responsibility and timely m anner upon the
                court).lneverreceived thatdeduction.M y attorney conveyed

whentheoffenseofconviction isan offensesuch asbribery orobstruction ofjustice;in such casesinterferencewith
a governm entalfunction is inherent in the offense,and unless the circum stances are unusualthe guidelines will
retlecttheappropriatepunishmentforsuch interference.l-U.S.S.G.j5K2.7
             that a petition would be filed directly after my sentencing
             hearing to raise this claim .How ever'
                                                  , none was ever raised,
             filed nor subm itted on m y behalf as request by m e and
             required by law      .M y attorney conveyed that this claim
             would be raised on appeal.

D .E.32,p.4.

111.LEG A L STA NDA R DS

      A.28 U.S.C.j 2255
      There are four eognizable grounds upon w hich a federal prisoner m ay m ove to

vacate,setaside,orcorrecthissentence:(1)constitutionalissues,(2)challenges to the

district court'sjurisdiction to impose the sentence, (3) challenges to the length of a
sentence in excess of the statutory m axim um , and (4) claim s that the sentence is
otherwise subjeetto                                                                81

F.3d 555, 558 (5th Cir. 1996). t*ltelief under 28 U.S.C. j 2255 is reserved for

transgressions ofconstitutionalrights and fora narrow range ofinjuriesthatcould not
have been raised on direct appeal and would, if condoned, result in a com plete

miscarriageofjustice.'-UnitedStatesv.Vaughn,955F.2d367,368(5th Cir.1992)(per
curiam).ln addition,--a collateralchallenge m ay notdo service for an appeal.''United
Statesv.Frady,456 U.S.152,165(1982).
      B.lneffective A ssistance ofCounsel

      An ineffectiveassistanceofcounsel(lAC)allegation presented in a j 2255motion
is properly analyzed underthe tw o-prong testsetforth in Strickland v. W ashington,466

U.S.668.689 (l984). United States v. Willis,273 F.3d 592, 598 (5th Cir.200l).To
prevail on an lAC claim . a m ovant m ust dem onstrate that his or her counsel's
performancewasboth deficientand prejudicial.f#.Thismeansthatamovantmustshow
thatcounsel's perform ance was outside the broad range ofw hatis considered reasonable

assistance and thatthis deficientperform ance led to an unfair and unreliable conviction

andsentence.UnitedStatesv.Dovalina,262 F.3d472,474-75 (5th Cir.2001).

       ln reviewing ineffectivenessclaims,tjudicialscrutiny ofcounsel'sperformance
m ustbe highly deferential,'-and evel'
                                     y effort m ustbe m ade to elim inate ktthe distorting

effectsofhindsight.'' Strickland,466 U .S.at689.An ineffective assistance claim focuses

on ktcounsel'schallenged conducton the facts ofthe particularcase,view ed asofthe tim e

ofcounsel'sconductg,l''because ttgiltisa1ltoo tempting fora defendantto second-guess
counsel's assistance after conviction or adverse sentence.''1d.at 689-90.W ith regard to

the prejudice requirement,a movantmustshow thatk-there is a reasonable probability
that,butforcounsel's unprofessionalerrors,the resultofthe proceeding w ould have been

diffkrent.'-f#.at694,
                    .Arlnstead v.Scott,37 F.3d 202,210 (5th Cir.1994)(-tA courtneed
not address both com ponents of the inquiry if the defendant m akes an insufticient

showing on one.'')7
                  'Carterv.Johnson,13lF.3d 452,463 (5th Cir.1997).
      C .Failure to File A ppeal

      The law is clear that if a defendantrequests that counseltile a notice of appeal,

counsel's failure to do so constitutes ineffective assistance,entitling the defendantto an

out-of-time appeal.Roev.Flores-ortega,528U.S.470.477 (2000).Asthe Fifth Cireuit
held in Tapp,ifa defendant''is able to dem onstrate by a preponderance of the evidence

thathe requested an appeal,prejudice willbe presumed and ghelwillbe entitled to an
out-of-tim e appeal,regardless ofw hetherhe is able to identify any arguable m eritorious

groundsforappeal....'-United Statesv.Tapp,491F.3d263,266 (5th Cir.2007).
      ln cases where the defendantfailsto instructcounselto file a notice ofappeal,the

court m ust determ ine 'twhether counsel in fact consulted with the defendant about an

appeal.'' Flores-ortega, 528 U .S.at 478.To ttconsult''m eans ktadvising the defendant

about the advantages and disadvantages of taking an appeal, and m aking a reasonable

effortto discoverthe defendant'sw ishes.''1d.The Suprem e Courthas held thatûkcounsel

has a constitutionally im posed duty to consult with the defendantabout an appealwhen

there is reason to think either (l) thata rationaldefendantwould wantto appeal(for
example,because there are nonfrivolousgrounds forappeal),or(2)thatthis particular
defendantreasonably dem onstrated to counselthathe w as interested in appealing.'-/#.at

480. ttonly by considering all relevant factors in a given case can a court properly

determ ine w hether a rational defkndant would have desired an appeal or that the

particular defendant sufficiently dem onstrated to counselan interest in an appeal.-'/#.

ttg-f'lo show prejudicein thesecircumstances,adefendantmustdemonstrate thatthere isa
reasonable probability that,but for counsel's deficient failure to consult with him about

an appeal,he w ould havetim ely appealed.--1d.at484.

lV.A NALYSIS

      The Court set an evidentiary hearing on M ovant's m otion for Janual'y 15,2020,
                                                                                    .

however,itwasdelayed afterM ovant'sappointed j 2255counselinform ed the Courtthat
M ovant's m edications w ere not being given to him in the sam e dosage and tim ing as

when he was atthe Bureau ofPrisons,and M ovantdid notfeelhe could go forw ard w ith
the hearing thatday.M inute Entl'
                                y Jan.15,2020,ERO at 10:23 A.M .-10:27 A.M .A w eek

later, the Court held the evidentiary hearing, during w hich s4ovant and his defense

counsel,Assistant FederalPublic DefenderRachelBraver (t:Counse1'')-testified under
oath.M inute Entry Jan.23,2020,ERO at9:00 A.M .-I0:05A.M.

      O n direct exam ination,Counseltestitied that when it appeared at sentencing that

M ovant w as having a difficult tim e understanding w hat w as going on,she asked the

Court to contirm that he understood his sentence.A fïer sentencing,Counselreviewed

M ovant's appellate rights w ith him and asked him ifhe w anted to appeal,w hich is her

standard practice with a1lherclients.M ovanttold Counselhe did notw antto appeal.H e

also initialed and signed a form entitled -zllecision Regarding M y A ppeal''indicating 4*1

DO NO T wantto appeal.''Sent.H rg.Exh. l.M ovantsubsequently w rote tw o letters to

Counsel after sentencing. In the first letter, received D ecem ber 17, 2018, M ovant

expressed concernsaboutcertain inform ation in hisPSR thatrequired him to be placed in

protective custody,but he did notm ention an appeal.Sent.Hrg.Exh.3.In the second

letter,dated July 15,20l9,M ovantstated in part,tt-l'he reason 1am w riting you this letter

is to see if you will represent m e once m ore sincc you already know m y case. l am

appealing my caseand asking to bebroughtbeforeajudgeforare-trial.''Sent.Hrg.Exh.
2.H e did notask foran update aboutany appealhe had previously asked Counselto file.

See id. Finallys Counsel stated that before M ovant's rearraignm ent hearing, she and

M ovantreview ed the Governm ent's standard written plea agreem ent,which included a

provision stating that he would lose credit for acceptanee of responsibility if he

com m itted anothercrim ew hile awaiting sentencing.
      On cross-exam ination.Counselstated thatshe spoke with M ovant 10 or 1l tim es,

either in person or on the phone,during this case.He did notseem any differentthe day

of sentencing than atany other tim e.A fter sentencing,Counselm etw ith M ovant in the

cellblock adjacentto the courtroom and consulted with him aboutthe advantages and
disadvantages ofan appeal.lfhe had asked herto file an appeal,she w ould have filed a

Notice ofAppealand turned the case overto the appellate division ofthe FederalPublic

Defender's Office, as is her standard practice. Regarding M ovant's July 2019 letter,

M ovantstated he w as appealing and asked Counselifshe could representhim ;how ever,

M ovantneverasked herto file an appeal,eitherin thatletteroratany othertim e.

       On directexam ination,M ovanttestified thathe w as ktblurry-headed and sedated''

the day of sentencing because he w as being heavily m edicated for his various m ental

health issues.A s a result,he w as confused and did notunderstand what was happening.

He recalled that he asked Counsel about an appeal w hile in the holding cell after

sentencing,and Counselresponded thathe could tile an appealwhen he gotwhere hew as

going.M ovantrecalled being asked to sign a piece ofpaperand acknow ledged his initials

and signature w hen show n the ktD ecision Regarding M y Appeal''form indicating he did

notw antto appeal;how ever,he did notrem em berever seeing thatform befbre.He also

could not recall it being explained to him that he w ould lose credit for acceptance of

responsibility ifhe com m itted any crim esafterpleading guilty,because he was also being

over-m edicated during rearraignm ent.However,he did rem em berthathe refused to sign

the G overnm ent's proposed written plea agreem entbecause he did notw antto w aste the



                                           8
Government'stim e and wanted to reserve his rightto appealhissentence ttin case ghel
was sentenced to a very long tim e in prison.'-

        On cross-exam ination,M ovant stated that he rem em bered telling the people next

to him tkin the stands''atsentencing thathe w asconlbsed;how ever,he did notrem em ber

telling the Courtm ore than once thathe did notunderstand w hatw asgoing on.3M ovant

adm itted he did notask Counselto file an appealim m ediately aftersentencing butm erely

asked aboutan appeal'
                    ,how ever,he wrote Counsela letteratthe beginning ofDecem ber

2018 when he was in the SpecialH ousing U nit,asking herto file an appeal.M ovantsaid

he wrote Counsel three letters, not two, ètand I've asked for an appeal evel'y tim e.''

Finally,w hen asked w hy he felt com fbrtable telling his attorney and the Coul'the was

unableto proceed with an evidentiary hearing on hisj 2255 motion on January l5,2020,
due to the recentchange in m edication,buthe did nottellCounselor the Courthe felt

blurry and confused at sentencing, M ovant responded that he w as on a different

m edication atsentencing.

        Atthe close ofthe hearing,counselforM ovantand the G overnm entaddressed the

Court.M ovant's attorney argued thatCounsel's failure to inquire furtheraboutM ovant's

m entalcondition and desire to appealafter sentencing w as deficientunderthe totality of

circumstances because:(l) M ovanthad non-frivolous grounds to appeal,namely,the

Court'sfailureto sustain hisobjection regarding acceptanceofresponsibility;(2)M ovant


          3. M ovanttestified atsentencing that he rcviewed his PSR w ith Counseland understood the Guidelines
range in hiscase.Sent.Tr.at3:l9-24.l1e furtherstated thathe understood hissentence.ldLat 12:14-l6.W hen asked
by the Courtifthere w as anything he wished to say,M ovantresponded,'-M a'alm,Iunderstand thatforevery action
there is an equaland opposite reaction.Itake responsibility formy actions.lcan'tcontrolm y im pulses,and Iwould
like help.And 1*11)sorry form essing up in custody.That-saboutit.''/J.at5:23-6:2.
refused to sign a plea agreem entbecause he w anted to preserve his rightto appeal;and

(3)M ovantwasheavily medicated and unableto knowingly and intelligently tellCounsel
that he did notw ant to appeal.The G overnm ent responded that M ovant presented no

evidence that he ever told anyone he wanted to appeal. To the contral'y, Counsel

consulted w ith M ovant in order to m ake a reasonable attem pt to determ ine w hether he

w anted to appeal,and M ovant explicitly told Counsel and contirm ed in w riting that

he did notw antto appeal.He acted norm ally to Counselatsentencing based on her 10-

l1 previous interactions w ith him ,and he told Counseland the Courtthathe understood

whatwas going on.Finally,ifthe Courtisto take M ovant'sw ord thathe w as so heavily

m edicated at sentencing thathe did notrem em ber signing a form indicating he did not

wantto appeal,then itis unbelievable that he rem em bers inquiring aboutan appealand

Counselresponding thathe could take care ofitlater.

       H aving considered the testim ony and dem eanor ofboth w itnesses and the parties'

argum ents,the Courtfinds thatCounselwas credible,w hile M ovantw as not.The Court

further concludes that Counseladequately consulted with M ovant regarding an appeal,

M ovant explicitly told Counsel he did not w ant to appeal, and no rational detkndant

would want to appealunder the circum stanecs of this case.; Counselw as therefore not

ineftkctive forfailing to file an appealon M ovant'sbehalf.Thisclaim is denied.

V .C E R T IF IC A T E O F A PPEA L A B IL IT Y

       An appealm ay notbe taken to the courtofappeals ti'om a finalorder in a habeas

corpusproceeding twunlessa circuitjustice oriudge issuesa certiticate ofappealability.--
        4. A nappealoftheCourt-sdenialofthethree-levelreduction foracceptance ofresponsibility would have
been meritlessforthe reasonsstated by Probation and the Governm ent..
                                                                    See supra,Part1,p.2.

                                                   l0
28 U.S.C.j 2253(c) (1)(A).Although M ovanthas notyettiled a notice ofappeal,this
Courtnonethelessaddressesw hether he would be entitled to a certificate ofappealability

(COA).SeeAlexanderv.Johnson,2l1F.3d 895,898 (5th Cir.2000)(a districtcourtmay
sua sponte rule on a COA because kkthe district courtthatdenies a petitioner relief is in

the bestposition to determ ine w hetherthe petitioner has m ade a substantialshow ing ofa

denial of a constitutional right on the issues before that court. Further briefing and

argumentontheveryissuesthecourthasjustruledonwouldberepetitious.'').
      A COA ttm ay issue ...only ifthe applicanthasm ade a substantialshow ing ofthe

denialofa constitutionalright.''28 U.S.C.j 2253(c)(2).i*-f'heCOA determ ination under

j 2253(c) requires an overview of the claims in the habeas petition and a general
assessmentoftheirmerits.''M iller-Elv.Cockrell,537 U.S.322,336 (2003).Towarranta
grantofthe certificate as to claimsthatthe district courtrejects solely on procedural
grounds,the movantmustshow that'jurists ofreason would find itdebatable whether
the petition statesa valid claim ofthe denialofa constitutionalrightand thatjurists of
reason w ould find it debatable whether the district courtw as correct in its procedural

ruling.''Slack v.M cDaniel,529 U.S.473,484 (2000).As for claim s denied on their
merits,ktgtlhe petitionermustdemonstrate thatreasonablejuristswould find the district
court's assesslnent of the constitutional claim s debatable or w rong.'-1d. This standard

requiresa j 2255 movantto demonstratethatreasonablejuristscould debate whetherthe
m otion should have been resolved differently,or that the issues presented deserved

encouragem ent to proceed further. United States v.Jones,287 F.3d 325,329 (5th

2002)(relying upon Slack-529 U.S.at483-84).
      Based on the above standards,the Courtconcludes thatM ovantisnotentitled to a

COA thatis,reasonablejuristscouldnotdebatetheCourt'sresolution ofhisclaims.
Vl.CO N CLUSIO N

      Forthe foregoing reasons,M ovant'sm otion underj 2255 (D.E.32)isDENIED,
and M ovantisD ENIED a Certificate ofA ppealability.

      ORDERED          w
                           lsl1.
                               z)a-
                                  J              .
                                                N ELVA G ON ZAL RAM O S
                                            UN ITED STATES DISTRICT JUDG E
